Citation Nr: 1624746	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-48 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic disability manifested by headaches, to include as due to environmental hazards during the Persian Gulf War.

3.  Entitlement to service connection for a low back disorder, to include as due to environmental hazards during the Persian Gulf War.

4.  Entitlement to service connection for a bilateral knee disorder, to include as due to environmental hazards during the Persian Gulf War.

5.  Entitlement to service connection for a left hip disorder, to include as due to environmental hazards during the Persian Gulf War.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 2000 to August 2000 and from July 2002 to April 2006, which included service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a February 2016 statement sent by facsimile, the Veteran's attorney advised that the Veteran would be unable to attend the videoconference Board hearing scheduled on March 14, 2016 due to a scheduling conflict and asked to reschedule the Board hearing.  Because the Board finds that the Veteran has shown good cause for rescheduling the Board hearing under the VA regulatory criteria at 38 C.F.R. 
§ 20.704(c) (2015), and Board videoconference hearings are scheduled by the RO, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 
38 C.F.R. § 20.704(b), and a copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

